DETAILED ACTION
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikushima (5,949,384) in view of Barnes et al (US 2008/0272913 A1) [both cited by applicant].
Ikushima discloses a housing 12 including a base 13 and a handle 11, the handle configured to be grasped by a user; and an antenna assembly 1 capable for detecting electromagnetic tags, the antenna assembly coupled to said housing to support said antenna assembly; wherein the antenna assembly is configured to move between a deployed configuration and a collapsed configuration, wherein, in the deployed configuration, the antenna assembly forms an antenna loop capable of configured to detect electromagnetic tags, the antenna assembly inherently having a greater detection range in the deployed configuration than in the collapsed configuration, the deployed configuration capable of corresponding to a tuned shape of the antenna assembly sufficient to detect the electromagnetic tags in the deployed configuration (figures 1-10), wherein the antenna comprises a loop assembly 2 and a support member 22 coupled to the loop assembly, wherein the support member and the loop assembly are arranged to prevent deformation of the loop assembly in at least one direction to retain a stable shape of the antenna loop when the antenna assembly is in the deployed configuration, wherein the loop assembly comprises a structural member 2a and a conductor 3 (column 3, lines 25-27) coupled to the structural member, wherein the structural member comprises a material selected from spring steel, a creep-resistant material, PPEK, nitinol, or combinations thereof (column 3, lines 20+), and wherein the structural member has a cross-sectional profile selected from among one of: a rectangular cross-section, an obround cross-section, and a semi-circular cross-section (flexible bar-shaped body 2, column 3, lines 20-21), wherein the conductor is disposed about the structural member (figures 1-3), wherein the loop assembly comprises one of a first layer 2b of electrical insulator disposed between the conductor and the structural member; or a first layer of electrical insulator disposed between the conductor and the structural member and a second layer of electrical insulation disposed about said conductor (figures 2-3), a tuning board in electrical communication with the conductor (figure 10), wherein the structural member has a first end and a second end with the first end and the second end coupled to the tuning board  (figure 10), wherein the support member is attached to itself about a circumference to provide a channel for the loop assembly to pass through (figures 1-2,4), wherein the support member comprises one from the group comprising a woven fabric, non-woven fabric, thermoplastic film, and combinations thereof (column 4, lines 63-66), wherein the retaining member is selected from among a zipper, a hook material, a loop material, a string, an enclosure to allow the antenna assembly to be disposed therein to collapse the antenna assembly, and combinations thereof (21-23, figures 5,9).  Ikushima had been discussed but fails to expressly teaches an apparatus for the detection of electromagnetic tags of surgical articles in an operating room and at least one selected from an emitter coupled to the housing to emit at least one of an audible tone and visual tone upon detection of the electromagnetic tags, a feedback module coupled to said housing to provide haptic feedback upon detection of the electromagnetic tags.  However, Barnes et al teach an apparatus for the detection of electromagnetic tags of surgical articles in an operating room (figure 1) and a feedback emitter to provide visual, audible or haptic feedback upon detection of the electromagnetic tags (paragraph 75).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Ikushima  with an apparatus for the detection of electromagnetic tags of surgical articles in an operating room and at least one selected from an emitter coupled to the housing to emit at least one of an audible tone and visual tone upon detection of the electromagnetic tags, a feedback module coupled to said housing to provide haptic feedback upon detection of the electromagnetic tags for the purpose of performing to track the use and return of objects during surgery.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the rectangular cross-sectional profile has a height to width ratio ranging between 20:1 to 5:1, since it has been held to be within the general skill of a worker in the art to select a known dimension of the elements be varied for the intended use as a matter of obvious design choice.
Since all the claimed structures are shown by Ikushima and Barnes et al, the method of collapsing a collapsible detection antenna used to detect electromagnetic tags of surgical articles, would result.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ikushima (5,949,384) in view of Barnes et al (US 2008/0272913 A1) [both cited by applicant] and further in view of the publication of CN 1893180 A.
Ikushima in view of Barnes et al had been discussed but fail to teach the conductor comprises a braided wire.  However, the publication of CN 1893180 A discloses the conductor comprises a braided wire 7b.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Ikushima with the conductor comprises a braided wire for the purpose of grounding the antenna so as to improve the antenna gain.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Franz, Athalye, Augustine, Saotome, and Blair are cited as of interested and illustrated a similar structure to an apparatus for the detection of electromagnetic tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845